Zobel, J.
For background, please consult the Findings of Fact, Conclusions of Law, and Order filed this date.
Defendant Adelson has requested taxing Plaintiffs for costs associated with assorted depositions conducted during the bitterly-fought pre-trial phase of this rancid and unseemly dispute.
This case contains several parties whose means and disposition perfectly illustrate the remark attributed to H.L. Mencken that the best client is a frightened millionaire. They cried “Havoc,” i.e., no quarter, and did indeed let loose the dogs of war. Cases like this give Discovery a bad name.
Thus the award Defendant Adelson here seeks is, in the context of this litigation, quite inappropriate. Although he prevailed, his hands, in the metaphoric, if not Equity, sense, were far from pristine, as the Discovery Master has made abundantly clear. Any attempt to unearth the merits would certainly engender another outbreak of forensic saturation bombing, demanding additional court resources while not ensuring even a rough approach to justice.
As a matter of discretion, I decline to award deposition costs.
ORDER
Accordingly, it is Ordered, that Defendant Adelson’s Request for Taxation of Costs be, and the same hereby is, in its entirety, Denied.